Citation Nr: 0320841	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to May 1991, including service in Southwest Asia during 
the Persian Gulf War from October 1990 to April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in part, denied service connection for 
"pulmonary and bronchial condition," claimed as due to an 
undiagnosed illness.  In November 2000, a Travel Board 
hearing was held at the RO before the undersigned.  In 
January 2001, the Board remanded this case for additional 
development.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  During service the veteran was treated for bronchitis and 
pneumonia, which were each acute, and resolved without 
residual disability.

3.  The veteran presently has chronic obstructive pulmonary 
disease that has been attributed to her smoking and 
costochondritis related to lifting at work.   

4.  The veteran's respiratory symptoms have been attributed 
to known clinical diagnostic entities of bronchitis, 
sinusitis, laryngitis, strep throat, tobacco use, pneumonia 
(in the recent past), and chronic obstructive pulmonary 
disease related to smoking.   

5.  There is no competent evidence of a nexus between the 
veteran's respiratory disability and her period of service. 
 

CONCLUSION OF LAW

Service connection for respiratory disability, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  While 
the veteran's claim was initially denied as not well 
grounded, the RO subsequently addressed the case on the 
merits, and well-groundedness is no longer an issue.  The 
appellant was provided copies of the decisions denying her 
claim for service connection.  She was also provided a copy 
of the January 2001 Board Remand, which thoroughly discussed 
the changes in law initiated by the VCAA.  By the January 
2001 Remand and a May 2003 Supplemental Statement of the Case 
(SSOC), the veteran was advised of the controlling law and 
regulations.  These communications, as well as correspondence 
from VA (particularly a February 2001 letter that 
specifically identified the evidence the veteran should 
submit to support her claim and pointed out VA's 
responsibility in developing facts and evidence pertinent to 
the claim),    informed her what evidence was of record and 
advised her what evidence was needed to establish entitlement 
to the benefit sought.  Furthermore, they (and specifically 
the January 2001 Remand and the February 2001 letter) advised 
her of the changes in duty to assist resulting from the VCAA, 
and specifically advised her of her and VA's responsibilities 
in development of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record includes the veteran's service medical records, 
medical records of both VA and private treatment since 
service, reports of VA examinations, and a transcript of the 
veteran's hearing.  VA has made every effort to obtain any 
records of medical treatment identified by the veteran.  
These efforts were not always fruitful, as two requests for 
records to a named private physician (Dr. AC) were met with 
no reply.  (In a May 2001 letter, the veteran was notified 
that VA was unable to obtain records from Dr. AC).  

Accordingly, the Board concludes that no further notice or 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5103(a).  

Factual Background

Service medical records reveal that in October and December 
1988 the veteran was treated for symptoms of bronchitis.  In 
May 1989, she was seen for cold symptoms.  The assessment was 
mycoplasma pneumonia.  Both conditions apparently resolved 
during service, and no record shows the presence of a chronic 
condition.  The veteran elected not to undergo medical 
examination before separation.

In September 1997, the veteran submitted an application for 
compensation for conditions including pulmonary and bronchial 
problems reported as having begun in June 1990.

On VA examination in November 1997, the veteran reported 
being susceptible to bronchitis ever since she returned from 
the Gulf War several years ago.  She stated that she was 
treated by her family physician with inhalers and antibiotics 
for episodes of bronchitis.  The symptoms generally lasted 
two to three weeks.  Physical examination revealed normal 
chest movement, with breath sounds heard in all areas of 
auscultation.  Chest X-rays and a pulmonary function test 
revealed essentially normal findings.  The impression was no 
pulmonary disease.     
The impression on a December 1997 radiology report from the 
St. Joseph's Medical Center (SJMC) was no active disease seen 
in the chest.  The trachea was in the midline, and lung 
fields were satisfactorily aerated without evidence of active 
inflammatory or neoplastic disease.  Identical results were 
shown on an October 1998 radiology report from the same 
facility  

In a statement in the November 1998 VA Form 9, the veteran's 
service representative indicated that environmental 
conditions during the Persian Gulf War were abominable and 
that the veteran had a pulmonary condition that was the 
direct result of exposure to oil field fires and exposure to 
fuel fumes on a continuous basis.

The impression on an April 2000 radiology report from the 
SJMC was no active disease.  Comments indicated that the 
lungs appeared clear bilaterally.  Radiology results from a 
September 2000 study of the chest included the impression 
"no active disease seen in the chest."  There was no 
significant change from April 2000.  

During her November 2000 hearing, the veteran and her service 
representative testified that since returning from the 
Persian Gulf War in 1991, she has had bronchitis two or three 
times every year.  She indicated that a private doctor 
diagnosed her to have a weak immune system and a bronchial 
problem.  

The veteran underwent maxillofacial cat scan at SJMC in May 
2001.  The impression was minimal posterior ethmoid mucosal 
thickening, sinuses otherwise clear, and moderate prominence 
of the tonsillar pillars.  Additional comments included: 
osteo meatal units were patent; no air fluid levels were 
seen; and bony structures appeared intact.  

In June 2001, private records of treatment from Dr. CTG were 
added to the claims file.  A September 1997 record notes that 
the veteran was a smoker with symptoms of chest congestion, 
green discharge, and a runny nose.  The assessment was 
bronchitis.  She was seen with similar symptoms on two 
occasions in December 1997.  The assessments included rule 
out pneumonia, and she was treated with Biaxin.  Symptoms of 
pneumonia, back and neck pain, coughing, and shortness of 
breath were noted in January 1998.  In April 1998 the veteran 
presented with a four to five-day history of a sore throat.  
The assessment was strep throat.  In August 1998 she 
presented with possible bronchitis and symptoms including 
coughing, green discharge, chills and sweats for the past 
four days.  The assessment was bronchitis and she was treated 
with Biaxin.  In January 1999, the veteran was seen with a 
four-day history of symptoms including a runny nose, cough, 
right ear ache, body aches, and green discharge.  In May 
1999, she presented with complaints of cough with yellow 
sputum for four days.  Findings included nose pink and clear, 
throat pink and clear, and lungs clear.  The assessment 
included bronchitis.  In June 1999, the veteran's symptoms 
were noted to be no better than on her last two visits; her 
coughing was worse.  She had a dry cough, was still smoking, 
and had occasional wheezing. Objective findings included 
throat pink and clear, neck supple, and lungs clear to 
auscultation.  The assessment included cough and tobacco 
abuse.  In March 2000, the veteran was seen for complaints of 
a sore throat and dry cough for about a month, with periodic 
chills and fever.  Objective findings included throat 
slightly red and coarse breath sounds in the chest.  The 
assessment was acute bronchitis and laryngitis.  A February 
2001 record shows treatment for bronchitis with symptoms of 
sinus and chest congestion and chills.  Tobacco use was 
noted.  In April 2001, she was seen for symptoms of 
bronchitis with green discharge.  The assessment was 
sinusitis and tobacco use.  In May 2001, the veteran again 
presented with symptoms of bronchitis, including a constant 
dry cough, stuffed head and questionable fever.

On VA examination in March 2003, the veteran reported 
complaints of an achy soreness in the chest for the past 
year.  She stated she had acute bronchitis every few months 
for the last year and had been troubled with acute bronchitis 
for the past 11 years.  She had an intermittent cough, 
usually precipitated or increased with anxiety.  The examiner 
noted that the veteran has been smoking since the age of 20.  
Physical examination of the chest revealed tenderness of the 
costochondral articulations along the right and left sternal 
border.  The lungs were clear to auscultation.  The diagnosis 
included probable costochondritis and chronic obstructive 
pulmonary disease.  The examiner stated that he believed the 
veteran's chronic obstructive pulmonary disease was secondary 
to her cigarette smoking and not related to military service.  
He also noted that costochondritis symptoms were related to 
the activity she did at work such as lifting 70 pounds at a 
time, and were not related to military service.  On pulmonary 
function testing in March 2003, it was noted that spirometry 
was well-performed, with forced vital capacity normal.  Total 
lung capacity was normal and DLCO (diffusion capacity of 
carbon monoxide) testing indicated that the veteran was at 
the lower limits of normal.  In an April 2003 addendum to his 
March 2003 examination report, the VA examiner reported that 
he reviewed the veteran's claims file as well as pulmonary 
function studies with interpretations by the VA 
pulmonologist.  The examiner stated that after complete 
review of the pulmonary function studies and the claims file, 
no changes are made in her diagnosis other than that she has 
mild chronic obstructive pulmonary disease, not related to 
military service.   	

Analysis

The veteran claims that she has a chronic respiratory 
disorder, to include a disability resulting from an 
undiagnosed illness due to service in the Persian Gulf War. 

38 U.S.C.A. § 1117, authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The implementing regulation provides:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:
 
(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) (i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) 
Irritable bowel syndrome; or (4) Any other illness 
that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; 
or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs and symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

38 U.S.C. 1117; 38 C.F.R. § 3.317  

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  She is entitled 
to the Persian Gulf War presumptions.  The criteria for an 
award of benefits under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
require some evidence of objective indications of a 
qualifying chronic disability.  This includes signs or 
symptoms which may be manifestations of undiagnosed illness 
or medically unexplained chronic multisymptom illness.  See 
38 C.F.R. § 3.317(b).  The records reflect that on two 
occasions during service, and on numerous occasions since 
1997 the veteran has been treated for respiratory symptoms 
including congestion, shortness of breath, coughing, and 
green discharge.  However, the record also shows that these 
complaints were attributed to known clinical diagnoses.  
During service, such symptoms were found to be due to 
bronchitis and pneumonia.  More recently, from 1997 through 
2001, they were shown on private treatment records to be 
related to diagnoses of bronchitis, sinusitis, laryngitis, 
strep throat, tobacco use, and rule out pneumonia.  Most 
recently, on extensive VA examination in March 2003, they 
were determined to be the result of chronic obstructive 
pulmonary disease related to smoking, with chest pain and 
tenderness related to costochondritis from lifting at work.  
Since the symptoms for which benefits are sought are due to a 
recognized diagnostic entity, the claim for service 
connection falls outside the purview of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

To otherwise establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred or aggravated during active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the veteran's service medical records do show treatment 
for respiratory symptoms on two occasions, they also show 
that these symptoms were attributed to acute and transitory 
problems, bronchitis and pneumonia, which resolved with 
treatment.  The veteran served on active duty two years 
further, with no recurring complaints noted.  No chronic 
condition manifested by such symptoms was shown during 
service.  

From the time of her separation from service in 1991 until 
1997, there is no medical evidence showing the veteran was 
treated for respiratory symptoms.  While she reports 
treatment from a private physician (Dr. AC) during this time, 
VA record requests produced no response.  While private 
medical records document treatment for various pulmonary 
complaints from 1997 through 2001, there is no competent 
(medical) evidence linking them to service. 

While the veteran attributes he respiratory problems to 
exposure to hazardous environment in the Persian Gulf, the 
medical evidence of record does not support her in this 
contention.  The VA examiner in March and April 2003 
specifically found that she had chronic obstructive pulmonary 
disease due to smoking, and not due to any event in service.  
Her costochondritis was found to be due to lifting at work, 
and not to military service.  There is no competent medical 
evidence to the contrary.  As a layperson, the veteran is not 
competent to establish a nexus between her current complaints 
and service by her own opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for respiratory disability, to include as 
due to an undiagnosed illness, is denied.


	                        
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

